DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
 
Claim Status
As of the Office Action dated March 26, 2021 claims 1-3 and 6-20 were pending and claims 1-3 and 6-10 stood rejected.  Claims 11-20 were withdrawn due to restriction requirement.  Claim 1 has been amended.  No claims have been added or cancelled.  Claims 1-3 and 6-20 are currently pending and are presented for examination on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-3 and 6-10 has been fully considered and is persuasive.  The particular argument that Examiner finds persuasive is with regard to the cryptographic operations.  Verification of parties is a typical part of transactions however like McRO no evidence can be found that public key cryptography was ever used in a human performed transaction and the practice would appear to be unique to a computer environment.  Therefore the cryptographic operations are not part of the abstract idea itself and can be viewed as an additional element under Prong Two of Step 2A that forms a practical application of the abstract idea.  As such the claim is eligible under section 101 and the rejection is being withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Harrison (Reg. No. 71,297) on September 8, 2021.
The application has been amended as follows: 
Claims 11-20 (Cancelled).
Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As described in the Office Action of August 25, 2020 Buterin (“Ethereum White Paper – A NEXT GENERATION SMAT CONTRACT & DECENTRALIZED APPLICATION PLATFORM”, Buterin, ethereum.org, 36 pages) is the closest prior art of record and teaches the use of smart contracts including the placing of holds on transactions until obligations involving the transaction are satisfied at which point assets will be released to the transacting parties.  Buterin also discloses the use of signatures.  However Buterin does not explicitly disclose the elements of the claim involving the incrementing and decrementing of registers and the interaction between a plurality of financial intermediaries including the exchange of cryptographically signed material when assets have been confirmed as being received as part of the specified contractual requirements or the specific hold sequence described by the claim.  No reference alone or in combination with Buterin teaches these additional features.  While the concepts are not unknown in the art on an individual basis the particular requirements of the claim when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning.  Therefore as the remaining rejection under section 101 is being withdrawn the claim are deemed as being in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685